DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10, 12, 16, 21 and 23-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 23 contain the trademark/trade name Bluetooth. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade 
Claims 1, 12 and 23 recite the term “associated with” when referring to the electrocardiogram sensor with respect to a location of the user’s body. This recitation makes the limitation unclear because it is unclear if the sensor is even applied to the user’s body. It is suggested to amend the claim to recite “the electrocardiogram sensor adapted to be attached at a first location of the user’s body”. The dependent claims inherit the deficiencies. 
Claim 1 and 12 recite that the first measurement signals are received by one or more Bluetooth frames at the wrist computer. However claims 5 and 16 require that the electrode if the electrocardiogram sensor is on a surface of the wrist computer. And therefore raises the question such as how is the wrist computer receiving the signal via Bluetooth when the electrode is on the wrist computer? The dependent claims inherit the deficiencies. 
In claim 12, “electrocardiogram sensor” has not been positively recited. However claim 16 recites additional limitations about the electrocardiogram sensor and therefore it is unclear if the claim is positively reciting or functionally reciting the element.  If the element is being functionally recited, it is suggested to use functional terms such as “adapted to be” or “for”.  If the element is being positively recited, it is suggested to first state the system includes the element before it is used in a connection in the claim. The dependent claims inherit the deficiencies. 
In claim 16, “display screen” has not been positively recited. However claim 16 recites additional limitations about the display screen with respect to the electrode and 
Claim 10 recites the limitation "the time" and “the condition” in line 6 and line 8.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims inherit the deficiencies. 
Claim 11 recites the limitation "the time" and “the condition” in line 5 and line 6.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims inherit the deficiencies. 
Claims 25 and 29 recites the limitation "the same altitude” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because it is drawn to non-statutory subject matter.  Applicant recites part of a human, i.e. "… through an electrode of the wrist computer attached to the user's skin” Thus, this claim includes a human within the scope and is non-statutory. A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
















Claims 1, 12, 23, 26, 27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (U.S. Patent Application Publication Number: US 2015/0366469 A1, hereinafter “Harris”- APPLICANT CITED) in view of Gruhlke et al (U.S. Patent Application Publication Number: US 2017/0079591 A1, hereinafter “Gruhlke”).
Regarding claims 1, 12 and 23, Harris teaches a wrist computer (e.g. Abstract, Fig.1), a method  and a computer program product embodied on a non- transitory computer-readable medium readable by a computer and when executed by the wrist 
	detecting, in a first measurement signal received by the wrist computer in one or more blue tooth frames (e.g. [0091], i.e. Bluetooth connectivity between the wrist computer and ECG strap) from the electrocardiogram sensor associated with a first location of the users body, a first occurrence of a blood pulse wave (e.g. [0082], [0083, i.e. chest strap ECG source measure the ECG of the user); 
	detecting, in a second measurement signal measured by a photoplethysmogram sensor comprised in the wrist computer the users wrist, a second occurrence of the blood pulse wave (e.g. [0054], [0089], i.e. wrist worn device functions as a PPG source); 
estimating, on the basis of said detections synchronized to each other, time characteristics of the blood pulse wave (e.g. [0054] i.e. Pulse transit time PPT is calculated); and 
	computing, on the basis of said time characteristics, a metric representing  the cardiovascular status of the user (e.g. [0054], i.e. Continuously monitored PTT can be used as a marker of cardiovascular health itself, or it can be used to calculate or estimate other cardiovascular health markers such as pulse wave velocity (PWV), blood pressure (BP), or arterial stiffness.) 
	While Harris teaches that the ECG and PPG signals are synchronized (e.g. [0054] i.e. electrocardiography (ECG) source synchronized to an optical (PPG) source,[0098] The ECG and PPG signals and data are communicated to a processor which is housed within the wrist-worn device.  These two sets of data are synchronized by the processor and used to calculate pulse transit time and related cardiovascular indicators, such as arterial )Harris does not specifically teach synchronizing a clock of the wrist computer and the clock of an external electrocardiogram sensor device to a common clock.
	Gruhlke teaches a wrist computer (e.g. Abstract, Fig.1, [0050], i.e. “Alternatively, and not illustrated in FIG. 1, sensors positioned and/or touched at other locations … could also be used to generate PPG, GSR and possibly ECG, depending on the location and how the contact was made.  For example, a watch being worn on the user's wrist”) a method  and a computer program product embodied on a non- transitory computer-readable medium readable by a computer and when executed by the computer, configured to cause the computer to execute a computer process for estimating a cardiovascular status of in a user, the method comprising: synchronizing a clock of the computer and the clock of an external  electrocardiogram sensor device to a common clock (e.g. [0074], i.e. The time stamp for each signal is obtained from two different clocks. For example, from a ECG clock and from a PPG clock, wherein both clocks are synchronized with a system clock) to obtain a more accurate measurement of pulse transit time and blood pressure (e.g. [0074]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Harris to synchronize the clock of the computer and the clock of an external electrocardiogram sensor device to a common clock as taught by Gruhlke in order to provide the predictable results of obtaining a more accurate measurement of the PTT and blood pressure.

















Regarding claims 26 and 30, Harris in view of Gruehlke teaches the invention as claimed and in a different embodiment Harris teaches an ECG electrode on the wristwatch device (e.g. Fig 8 [0095]) and that the first measurement signal is received from the electrocardiogram sensor device via the user's skin through an electrode of the wrist computer attached to the user's skin.  
 Regarding claims 27 and 31, Harris in view of Gruehlke teaches the invention as claimed and since Harris in view of Gruehlke teaches obtaining the ECG signals via wireless communication protocol and that the EG and PPG clocks are synchronized to a system clock as discussed in claim 1 above, they teach that the synchronizing is performed by using clock synchronization of a wireless communication protocol.  


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (U.S. Patent Application Publication Number: US 2015/0366469 A1, hereinafter “Harris”- APPLICANT CITED) in view of Gruhlke et al (U.S. Patent Application Publication Number: US 2017/0079591 A1, hereinafter “Gruhlke”) and further in view of Nakao et al (U.S. Patent Application Publication Number: US 2012/0310071 A1, hereinafter “Nakao”).
 Regarding claims 5 and 16, Harris in view of Gruhlke teaches the invention as claimed and Harris further teaches that the PPG sensor is provided on the back of the wrist computer (e.g. [0089]) and further Harris teaches in a different embodiment that an electrode of the  electrocardiogram surrounds the display screen  (e.g. [0095], 309 Fig 8). They do not specifically teach that the electrode of the electrocardiogram sensor is provided in a form of a transparent film on a display screen of the wrist computer.   Nakao teaches an electrocardiogram measuring system and method that comprises a transparent electrode film (e.g. 20 Fig 1, i.e. transparent electrode glass substrate) for measuring electrocardiogram signals while not requiring the user to be conscious of the electrodes (e.g. [0001], [0005]) wherein the transparent electrode is on a display screen  (e.g. 10 Fig 1). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify .
Allowable Subject Matter





















Claims 10, 21, 24, 25, 28 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banet et al (U.S. Patent Application Publication Number: US 2014/0249443 A1, hereinafter “Banet”) teaches a wireless body worn system with chest electrodes and wrist computer for measuring ECG and PPG.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792